Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2208
                       Lower Tribunal No. 18-22042
                          ________________


                              Mario Castano,
                                Appellant,

                                     vs.

                             Luz Angela Ossa,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

     Mario Castano, in proper person.

     Appellee precluded from filing an answer brief and from oral argument.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.